Title: From George Washington to Major General William Heath, 24 June 1778
From: Washington, George
To: Heath, William


                    
                        Dear sir.
                        Hopewell Township, Jersey near the Baptist meeting house24 June 1778
                    
                    I had the pleasure of your two letters, the one of the 26 of May and the other of the 6 Inst.
                    The Congress sometime ago resolved that Col. Lee’s commission should not be received till further consideration. I have not heard any thing since on this subject and must therefore refer Col. Lee to Congress for an answer. I accept of the resignation of Captn Cleveland of Jackson’s Regiment, and Joseph Stacy’s Q. M. to Col. Lee’s—In the settlement of their accounts you will see that they are not indebted to the Continent.
                    On the morning of the 18 Inst. the rear of the enemy’s army evacuated Philadelphia upon which I immediately moved towards the Delaware—They have penetrated as far as Allen Town—but whether they mean for Amboy, or Sandy-Hook is not evident. Every obstruction is thrown in their way which our circumstances will admit. I am Sir your most obt and very hble servt
                    
                        Go: Washington
                    
                